Exhibit 5.1 BEIJING BRUSSELS CENTURY CITY HONG KONG LONDON LOS ANGELES NEW YORK 610 Newport Center Drive, 17th Floor Newport Beach, California92660-6429 TELEPHONE (949) 760-9600 FACSIMILE (949) 823-6994 www.omm.com SAN FRANCISCO SHANGHAI SILICON VALLEY SINGAPORE TOKYO WASHINGTON, D.C. August 12, 2010 Sun Healthcare Group, Inc. 18831 Von Karman, Suite 400 Irvine, California92612 Re: 25,806,451 Shares of Common Stock of Sun Healthcare Group, Inc. Ladies and Gentlemen: We have acted as special counsel to Sun Healthcare Group, Inc., a Delaware corporation (the “Company”), in connection with the issuance of 25,806,451 shares of the Common Stock, $0.01 per value per share, of the Company (the “Shares”) pursuant to that certain Underwriting Agreement, dated August 12, 2010 (the “Agreement”), between the Company and Jefferies & Company, Inc. and Credit Suisse Securities (USA) LLC, as representatives of the underwriters named therein (the “Underwriters”).The Shares are being issued pursuant to a Registration Statement on Form S-3, File No. 333-150561, filed by the Company with the Securities and Exchange Commission for purposes of registering the sale of up to an aggregate of $200,000,000 of common stock, preferred stock, debt securities and warrants of the Company under the Securities Act of 1933, as amended (the “Securities Act”), the prospectus dated May 14, 2008 (the “Base Prospectus”) and the prospectus supplement dated August 12, 2010 (the “Prospectus Supplement”).The Base Prospectus and the Prospectus Supplement are collectively referred to herein as the Prospectus. This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K promulgated under the Securities Act. In our examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such documents.As to any facts material to the opinion expressed herein which were not independently established or verified, we have relied upon oral or written statements and representations of officers and other representatives of the Company. Sun Healthcare Group, Inc., August 12, 2010 - Page 2 On the basis of such examination, our reliance upon the assumptions in this opinion and our consideration of those questions of law we considered relevant, and subject to the limitations and qualifications in this opinion, we are of the opinion that the Shares have been duly authorized by all necessary corporate action on the part of the Company and, upon payment for and delivery of the Shares in accordance with the Agreement and the book-entry of the Shares by the transfer agent for the Common Stock of the Company in the name of The Depository Trust Company or its nominee, will be validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion with the Securities and Exchange Commission as an exhibit to the Company’s Current Report on Form 8-K, dated August 12, 2010, and to the reference to this firm under the heading “Legal Matters” in the Prospectus. Respectfully submitted, O’Melveny & Myers LLP
